Citation Nr: 1030004	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  10-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound, post operative limitation of flexion 
of right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
scars on the left leg and right buttock, residuals of gunshot 
wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a December 2008 rating decision that was issued 
by the Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issues of entitlement to service connection for a disorder 
characterized by circulation problems and a hip disorder have 
been raised by the appellant, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
manifested by worse than a level VI impairment of auditory acuity 
in the right ear and level IX impairment of acuity in the left 
ear.

2.  The Veteran has full extension and 0 to 100 degrees of 
flexion in his right knee; insofar as the Veteran has a below the 
knee amputation that is unrelated to service, he is not 
ambulatory and there is no evidence of recurrent subluxation or 
lateral instability of the knee.  

3.  The Veteran has scars measuring 1cm by 1 cm and .5 cm by .5 
cm on his left thigh and a scar measuring 1 cm by 1 cm on his 
right buttock; the scars are superficial, they are not painful on 
examination, and they do not cause limited motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
40 percent for the Veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009). 

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of gunshot wound, post operative limitation of flexion 
of right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261. (2009).

3. The criteria for an evaluation in excess of 10 percent for the 
Veteran's scars on the left leg and right buttock, residuals of 
gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.6, 4.7, 38 C.F.R. § 4.118, diagnostic codes 7801-7805 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran initiated his claim in March 2008 but 
was found incompetent to handle his own funds in March 2009.  
Thereafter, his wife pursued this appeal.  In May 2008, prior to 
the initial rating decision, and prior to being found 
incompetent, the Veteran was sent a letter that explained VA's 
duty to assist him with obtaining evidence in support of his 
claim.  The letter also explained that he needed to show that his 
service-connected disabilities had worsened in order to receive 
higher ratings therefore.  Further, it explained the manner 
whereby VA assigns disability ratings and effective dates for 
service connected disabilities.  Additionally, in February 2009, 
prior to the finding of incompetency, the Veteran was sent a 
second letter that provided additional information about 
disability ratings.  Accordingly, no further development is 
required with respect to the duty to notify.  

In addition to its duty to provide a claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with in obtaining the evidence that is necessary to 
substantiate his or her claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, and 
lay statements that were submitted by the appellant.   While the 
appellant submitted a release for certain private medical 
records, they could not be obtained because she, rather than the 
Veteran, signed the release form and there was no evidence that 
she was legally appointed as the Veteran's fiduciary for any 
purpose at that time.  In any event, these records pertained to 
the Veteran's hip replacement surgery and, as such, they are not 
relevant to the instant appeal.  As noted in the Introduction, 
the appellant's claim that her husband's hip replacement was 
necessitated by a gunshot wound that he received in service is 
herein referred to the AOJ for initial action.  

The Veteran was also provided examinations with respect to all of 
the disabilities that are at issue herein.  The Board has 
reviewed the examination reports and finds no indication that 
such examinations were inadequate for rating purposes.

For the reasons set forth above, the Board finds that the 
provisions of the VCAA have been satisfied in this case.

II. Increased Ratings

The appellant contends that her husband's hearing loss, knee 
injury, and scars on his thigh and buttocks are more severe than 
are contemplated by the ratings currently assigned for those 
disabilities.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Hearing Loss

In a letter received in January 2009, the appellant referred to 
her husband as having no hearing ability.  On her VA Form 9, the 
appellant referred to the Veteran's hearing as "totally gone" 
and she related that she was told by a medical provider that 
nothing could be done to help her husband to hear better. 

VA treatment records indicate that the Veteran is extremely hard 
of hearing; for example, a November 2008 treatment record 
referred to his hearing as "essentially completely gone."  

The Veteran's hearing was examined by VA in June 2008.  At that 
time, the Veteran, who also has dementia and various other 
medical problems, was non-verbal and nonresponsive to speech.  
The appellant explained to the examiner that the Veteran was 
usually non-verbal and nonresponsive to speech.  She told the 
examiner that she and the Veteran usually communicated by writing 
notes or, occasionally, by reading lips.  She reported that the 
Veteran was unable to discriminate speech verbally and that 
hearing amplification had not proved effective.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held 
that, in addition to objective test results, VA audiometric 
evaluations must fully describe the functional effects caused by 
a hearing disability. Id at 455.  However, all that is required 
under Martinak is that the examiner elicit information from a 
Veteran concerning the functional effects of his or her 
disability. Id at 455. See also 38 C.F.R. §§ 4.1, 4.2, 4.10.  In 
this case, insofar as the Veteran was unable to describe the 
functional effects of his hearing disability, his wife's 
description thereof satisfied Martinak.

Audiological testing that was performed at the June 2008 
evaluation revealed puretone thresholds as follows:

HERTZ

1000
2000
3000
4000
RIGHT
70
75
75
80
LEFT
90
90
95
105+

The average pure tone threshold in decibels was 75 in the right 
ear and 95+ in the left ear.  Speech recognition testing could 
not be performed due to the Veteran's nonresponsiveness to verbal 
stimuli and his inability to communicate verbally.  The examiner 
diagnosed mild sloping to profound sensorineural hearing loss in 
the right ear and moderate sloping to profound sensorineural 
hearing loss in the left ear.  

Evaluations of bilateral hearing loss range from non-compensable 
to 100 percent.  This is based on impairment of hearing acuity as 
measured by the results of pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland 
CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal hearing 
to Level XI for profound deafness.  These are set forth in Table 
VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech discrimination 
testing is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, or an exceptional 
pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a 
level ranging from Level I to Level XI is assigned utilizing pure 
tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 
4.85.  Additionally, if, as here, the Veteran has an 
"exceptional pattern of hearing impairment" as that term is 
defined in 38 C.F.R. § 4.86(a) (when the pure tone thresholds at 
each of the four specified frequencies, 1000, 2000, 3000, and 
4000 Hertz, is 55 decibels or more), the Veteran's hearing loss 
will be rated using either table VI or table VIA, whichever 
yields the higher rating.  Id.

In this case, due to the inability to conduct speech 
discrimination testing, Table VIA must be applied.  This yields a 
numeric designation of VI in the right ear and IX in the left 
ear.  Applying Table VII, "Percentage Evaluation for Hearing 
Impairment," this yields a 40 percent evaluation.  Pursuant to 
the rating schedule, higher evaluations require more severe 
hearing loss.  

Additionally, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's only 
symptom is hearing loss, which is exactly the symptom that is 
contemplated by the rating schedule.  Moreover, even if the 
Veteran's hearing loss was considered to present an exceptional 
disability picture, he does not have any related factors such as 
repeated hospitalizations or marked interference with employment.  
While the Veteran resides in a nursing facility due to his 
multiple medical problems, he was not hospitalized for his 
hearing loss at any time during the period relevant to this 
appeal.  There is also no showing of interference with 
employment.  In this regard, the record establishes that the 
Veteran has been retired for many years.  



	B.  Residuals of Gunshot Wound, Post Operative Limitation 
of Flexion of 
	Right Knee

While the appellant contends that the Veteran's right knee 
disability is more severe than is contemplated by the currently 
assigned 10 percent rating, neither she nor the Veteran made any 
specific contentions in this regard.  

Limitation of flexion of the knee is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Pursuant to that diagnostic code, 
a rating of 10 percent is applied when flexion is limited to 45 
degrees; a rating of 20 percent is applied when flexion is 
limited to 30 degrees; and a rating of 30 percent applies when 
flexion is limited to 15 degrees.  

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here. Under that code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees. A 10 percent rating is warranted where extension is 
limited to 10 degrees. A 20 percent evaluation is for application 
where extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees. A 40 percent 
rating is warranted where extension is limited to 30 degrees. 
Finally, a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

The Board notes that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Although the Veteran's disability is described as "limitation of 
flexion," he is nonetheless currently rated under diagnostic 
code 5257, which refers to "other impairments of the knee."  
Pursuant to this diagnostic code, a 10 percent rating is applied 
for slight recurrent subluxation or lateral instability of the 
knee; a 20 percent rating applies where the subluxation of 
lateral instability is moderate; and a 30 percent rating applies 
when it is severe.  

With respect to the concept of separate ratings, VA General 
Counsel has held that a Veteran who has arthritis, which is rated 
on limitation of motion, and instability of the knee, may be 
rated separately under diagnostic codes 5003 and 5257, provided 
that the separate rating is based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 
63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned 
for limitation of flexion pursuant to diagnostic code 5260 and 
limitation of extension pursuant to diagnostic code 5261 for the 
same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2005). 

VA treatment records do not show that the Veteran had any 
complaints regarding his right knee.

The Veteran's right knee was examined by VA in June 2008.  The 
examiner noted that the Veteran had a below-the-knee amputation 
due to complications from aortic aneurysm bypass surgery and 
which was not related to the Veteran's service connected knee 
disability.  The amputation is approximately 10 centimeters below 
the knee.  Due to this fact, only a limited examination of the 
right knee could be performed.  It was noted that although the 
Veteran has a prosthetic leg, he is unable to ambulate or stand 
and is wheelchair bound.  Prior to the below the knee amputation 
in 2005, the Veteran was able to walk using a cane.

At the June 2008 examination, the Veteran denied pain, weakness, 
swelling, heat or redness of his knee.  He was unable to identify 
giving way or locking of the knee because he was wheelchair 
bound.  For the same reason, he was unable to identify easy 
fatigability, lack of endurance, or incoordination related to 
limitations of activity.  However, the examiner noted that 
passive and active range of motion while sitting did not cause 
and fatigability, lack or endurance, or incoordination.  

The Veteran's prosthetic leg is held and supported by an elastic 
wrapping, but it did not cause any problems with the Veteran's 
knee.  The Veteran did not have a knee brace or any assistive 
device that was specific to the knee.  The Veteran denied 
dislocation, recurrent subluxation, diagnosis of inflammatory 
arthritis, or constitutional signs related to his knee disorder.  

Upon examination, the Veteran's right knee was symmetrical and 
without redness, swelling, edema, erythema, abnormal joint 
prominences, bony prominences, or abnormal masses.  There was no 
pain to palpation and the knee was cold to the touch.

The Veteran had full, non-weightbearing extension of the knee.  
The Veteran had flexion to 100 degrees.  Repetitive motion 
testing did not change the range of motion or cause pain, 
weakness, easy fatigability, incoordination, or lack of 
endurance.  

An X-ray of the right knee showed that the Veteran was status 
post (s/p) a below the knee amputation without suggestion of 
infection, with no acute or chronic abnormality in the knee 
joint.  

Based on the above facts, the Veteran did not meet the criteria 
for an evaluation in excess of 10 percent under any of the 
diagnostic criteria that are applicable to the knee.  In fact, 
the Veteran did not meet the criteria for a compensable rating 
for his knee under any of the diagnostic criteria therefore.  
However, the 10 percent rating for his knee disability has been 
continuously in effect for over 20 years and may not be reduced 
unless shown to have been procured by fraud.  See 38 C.F.R. § 
3.951(b) (stating that "a disability which has continuously been 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes... will not be reduced to less than 
such evaluation except upon a showing that such rating was based 
on fraud.").  

In evaluating the claim, the Board has duly considered additional 
limitation of function due to factors such as pain and weakness, 
but no such additional limitation has been shown here.  Again, 
upon objective evaluation, the Veteran's range of motion did not 
decrease with repetitive movement.  

There is also no support for assignment of separate evaluations 
here.  In this regard, the x-ray evidence here is silent as to 
arthritis of the left knee.  In any event, even if present, there 
is no objective showing of instability and, as such, 
VAOPGCPREC 23-97 and VAOPGCPREC 9- 98 do not enable such an 
award.  Moreover, as the record fails to establish both loss of 
flexion and extension to a compensable degree, a separate rating 
for each pursuant to VAOPGCPREC 9-2004 is similarly not 
warranted.

Finally, the Veteran's symptoms do not present such an 
exceptional disability picture as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun 11 Vet. App. at 
115.  Pursuant to 38 C.F.R. § 3.951(b) the Veteran is receiving 
an evaluation that is higher than what was shown on examination.  
Therefore, the rating is not inadequate.  The Veteran's need for 
full time nursing care is not related to his knee disability. 

	C.  Scars on the Left leg and Right Buttock, Residuals of 
Gunshot Wound 

The appellant claims that the Veteran's scars on his left leg and 
right buttock are more severe than are contemplated by the 
currently assigned rating.  While the appellant contends that the 
gunshot that caused the Veteran's scars also caused other 
residuals, such as a circulatory problem and a hip problem, 
neither she nor the Veteran made specific contentions regarding 
the scars themselves.  As noted in the introduction, the 
appellant's contentions regarding the other disorders are being 
referred to the RO for initial adjudication.

With respect to claims that were filed prior to October 23, 2008, 
scars are rated according to 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  Diagnostic Code 7800 addresses disfigurement of the 
head, face, or neck and is not relevant to this case.  

Diagnostic Code 7801 addresses scars on other areas of the body 
that are deep or that cause limited motion.  A 10 percent rating 
applies if the scar is larger than 6 square inches; a 20 percent 
rating applies if the scar is larger than 12 square inches; a 30 
percent rating applies if the scar is larger than 72 square 
inches; and a 40 percent rating applies if the scar is larger 
than 144 inches.  

Diagnostic Code 7802 addresses scars that are superficial and do 
not cause limited motion.  A 10 percent rating applies if the 
scar is at least 144 inches in size.  

Diagnostic Code 7803 provides for a 10 percent rating for scars 
that are superficial but unstable (meaning there is frequent loss 
of covering skin over the scar).  Diagnostic Code 7804 provides 
for a 10 percent rating for a scar that is superficial but is 
painful on examination.  Diagnostic Code 7805 refers to other 
scars which are rated on the limitation function of the affected 
part.

In October 23, 2008, revised provisions for evaluating scars were 
enacted.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008, or where consideration of the amended 
provisions has been expressly requested, which is not the case 
here.  Accordingly, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date and processing of the claim. 

The Veteran's treatment records do not show complaints related to 
his scars.  

The Veteran was examined by VA in June 2008.  He had residual 
shrapnel scar formations on the left anterior aspect of his lower 
thigh above the knee and on the right mid buttocks area.  There 
were 2 scars on the Veteran's thigh which were superficial in 
nature.  The first scar was 1 cm by 1 cm in diameter and the 
second scar was .5 cm by .5 cm.  Both scars were circular in 
shape and they were about 10 cm apart.  The right buttock scar 
was superficial, 1 cm by 1 cm in diameter, and circular.  The 
Veteran had no complaints of pain, itching, or other symptoms 
related to his scars.

Evaluation further revealed that the scars were hypopigmented.  
There was no pain or tenderness upon examination or touch.  There 
was no adherence to underlying tissue.  The texture of the skin 
was not irregular, atrophic, shiny, or scaly and there was no 
instability.  There was no ulceration or breakdown of the skin.  
There was no elevation or depression on the surface of the 
contour of the skin to palpation.  There was no underlying soft 
tissue damage.  There was no inflammation, edema, keloid 
formation, induration, or inflexibility.  The scars did not cause 
limited motion or limitation of functioning and they were not 
disfiguring.  

Based on the foregoing, the evidence does not show that the 
Veteran meets the criteria for a greater than 10 percent rating 
for his scars under any applicable Diagnostic Codes.  Indeed, 
Diagnostic Codes 7802-7804 do not afford evaluations in excess of 
10 percent.  Moreover, as the scars have not been shown to be 
deep, cause limited motion or function, a higher evaluation is 
not warranted under Diagnostic Codes 7801 or 7805. 

Finally, the Veteran's symptoms do not present such an 
exceptional disability picture as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun 11 Vet. App. at 
115.  Pursuant to 38 C.F.R. § 3.951(b) the Veteran is receiving 
an evaluation that is higher than what was shown on examination.  
Therefore, the rating is not inadequate.  The Veteran's scars 
were not shown to have any functional effects.  

With respect to all of the appellant's claims, the board 
considered the benefit of the doubt doctrine but the 
preponderance of the evidence is against the Veteran's claims.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


						(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 40 percent for bilateral hearing loss 
is denied.

An evaluation in excess of 10 percent for residuals of gunshot 
wound, post operative limitation of flexion of right knee is 
denied.

An evaluation in excess of 10 percent for scars on the left leg 
and right buttock, residuals of gunshot wound is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


